Order denying application for an order directing the board of elections not to place on the official ballot at the general election to be held on November 8,1938, the name of the “ Independent Progressive Party ” or its emblem the “ Hand Holding the Scale,” and to enjoin and restrain the “ Independent Progressive Party,” its officers, directors, committees, members, candidates and designees from using the name “ Independent Progressive,” or a similar name, unanimously affirmed, without costs. No opinion Present — Lazansky, P. J., Davis, Adel and Taylor, JJ.; Hagarty, J., not voting.